United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  March 7, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-11459
                         Summary Calendar


ANTHONY LIONEL GIBSON,

                                    Plaintiff-Appellant,

versus

STATE OF TEXAS; DALLAS COUNTY TEXAS, BILL LONG, Clerk; JOHN
VANCE, District Attorney; MARK NANCARROW, Judge; FRED MCDANIEL,
Magistrate Judge; JOSIE MASSAR, Court Reporter; BAILIFF COURT
#204; KATI DREW; C. LEROY JOHNSON; BRUCE ANTON,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3:04-CV-2309
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges,

PER CURIAM:*

     Anthony Lionel Gibson, former Texas prisoner # 695684,

appeals from the dismissal of his 42 U.S.C. § 1983 suit, in which

he sued numerous defendants connected with his state court

conviction and subsequent state habeas proceedings.     The district

court dismissed the complaint without prejudice for failure to

state a claim because the claims were barred by Heck v. Humphrey,

512 U.S. 477 (1994).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-11459
                                 -2-

       Gibson argues that the district court erroneously applied

the Heck-bar.    The thrust of Gibson’s claims is that the

defendants conspired and falsified documents in his state habeas

proceedings because they knew his incarceration was illegal,

thereby depriving him of his liberty.      Gibson’s claims challenged

the validity of his incarceration, and the district court did not

err.    See Heck, 512 U.S. at 486-87.

       Gibson has also filed a motion to compel the court reporter

to produce a transcript of a hearing on his motion for discovery.

That motion is denied.

       AFFIRMED; MOTION DENIED.